In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                     (Filed: September 12, 2016)
                                             No. 14-400V

* * * * * * * * * * * * *                                                UNPUBLISHED
JAMES ROWDEN,           *
                        *                                                Decision on Joint Stipulation;
                        *                                                Diphtheria-Tetanus-acellular
         Petitioner,    *                                                Pertussis (“DTaP”) Vaccine;
                        *                                                Hepatitis A Vaccine; Hepatitis B
v.                      *                                                Vaccine; Influenza (“Flu”)
                        *                                                Vaccine; Menactra Vaccine;
SECRETARY OF HEALTH     *                                                Viral Polio Inactivated Vaccine;
AND HUMAN SERVICES,     *                                                Guillain-Barre Syndrome
                        *                                                (“GBS”); Acute Inflammatory
         Respondent.    *                                                Demyelinating Polyneuropathy
                        *                                                (“AIDP”)
* * * * * * * * * * * * *

William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, Memphis, TN, for petitioner.
Linda Renzi, US Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1

Roth, Special Master:

       On May 9, 2014, James Rowden (“Mr. Rowden,” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
he developed Guillain-Barre Syndrome (“GBS”) and Acute Inflammatory Demyelinating
Polyneuropathy (“AIDP”) as a result of receiving Diphtheria-Tetanus-acellular Pertussis
(“DTaP”), Menactra, polio, Hepatitis A, Hepatitis B, and influenza vaccinations on or about
September 25, 2013. See Stipulation for Award (“Stipulation”), filed September 12, 2016, at ¶¶
1-4. Respondent denies that DTaP, Menactra, polio, Hepatitis A, Hepatitis B, and influenza

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I agree that the
identified material fits within the requirements of that provision, I will delete such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).


                                                           1
vaccinations caused petitioner to suffer from GBS, AIDP, or any other alleged injury. Stipulation
at ¶ 6.

        Nevertheless, the parties have agreed to settle the case. On September 12, 2016, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

             (1) A lump sum of $1,887,733.63 in the form of a check payable to petitioner,
                 James Rowden; and

             (2) An amount sufficient to purchase the annuity contract described in
                 paragraph 10 of the stipulation. This amount represents compensation for all
                 damages that would be available under § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                                   s/ Mindy Michaels Roth
                                      Mindy Michaels Roth
                                      Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.
                                                         2